Title: To George Washington from Major General Robert Howe, 6 May 1780
From: Howe, Robert
To: Washington, George


          
            Dear sir
            Highlands [N.Y.] 6th may 1780
          
          General Parsons havin⟨g⟩ arrested Captain Hoogland of Sheldons Dragoons for several Circumstances of Disrespect and other matters has requested of me a Court martial, I have doubts of the propriety of my ordering it as I am not certain the Horse at present Attach to my Command, and therefore I beg leave privately to be inf⟨orm⟩d by your Excellency whether I ought to do it or not, which I should be glad to know by express as General Parsons is in a hurry to come on to his Brigade. Another thing is that Hoogland Claims being tried by Officers of Horse & Parsons seems to think mixt corps prop⟨er⟩ both are in Presedent but if Horse O⟨ff⟩icers Can be had would it not be best your Excellencys Private intimations upon these Heads would Oblige me—I have had Accounts that the Enemy have been Collecting a great many Horses and that Suffo⟨lk⟩ County on Long Island has been Ord⟨er⟩d to furnish one hundred and fifty I shall be anxious to hear from you Sir ⟨mutilated⟩ to the Court martial and am your Excellency’s Most obt Servt
          
            Robert Howe
          
        